PG&E Corporation ® AGA Financial Forum May 17-18, 2010 Chris Johns President Pacific Gas and Electric Company Exhibit 99 2 2 This presentation contains management’s guidance for PG&E Corporation’s 2010 and 2011 earnings per share from operations, projections of Pacific Gas and Electric Company’s (Utility) capital expenditures, construction work in progress (CWIP), rate base and rate base growth, and projections of PG&E Corporation’s and the Utility’s financing needs. These statements and projections, as well as the underlying assumptions, are forward-looking statements that are based on current expectations which management believes are reasonable. These statements and assumptions are necessarily subject to various risks and uncertainties, the realization or resolution of which may be outside of management's control. Actual results may differ materially. Factors that could cause actual results to differ materially include: • the Utility’s ability to manage capital expenditures and its operating and maintenance expenses within authorized levels • the outcome of pending and future regulatory proceedings and whether the Utility is able to timely recover its costs through rates; • the adequacy and price of electricity and natural gas supplies, and the ability of the Utility to manage and respond to the volatility of the electricity and natural gas markets, including the ability of the Utility and its counterparties to post or return collateral; • explosions, fires, accidents, mechanical breakdowns, the disruption of information technology and systems, and similar events that can cause unplanned outages, reduce generating output, damage the Utility’s assets or operations, subject the Utility to third-party claims for property damage or personal injury, or result in the imposition of civil, criminal, or regulatory fines or penalties on the Utility; • the impact of storms, earthquakes, floods, drought, wildfires, disease and similar natural disasters, or acts of terrorism or vandalism, that affect customer demand, or that damage or disrupt the facilities, operations, or information technology and systems owned by the Utility, its customers, or third parties on which the Utility relies; • the potential impacts of climate change on the Utility’s electricity and natural gas businesses; • changes in customer demand for electricity and natural gas resulting from unanticipated population growth or decline, general economic and financial market conditions, changes in technology, including the development of alternative technologies that enable customers to increase their reliance on self- generation, or other reasons; • the occurrence of unplanned outages at the Utility’s two nuclear generating units atDiablo Canyon, the availability of nuclear fuel, the outcome of the Utility’s application to renew the operating licenses for Diablo Canyon, and potential changes in laws or regulations with respect to the storage of spent nuclear fuel, security, safety or other matters associated with the operations at Diablo Canyon; • whether the Utility can maintain the cost savings it has recognized from operating efficiencies it has achieved and identify and successfully implement additional sustainable cost-saving measures; • whether the Utility earns incentive revenues or incurs obligations under incentive ratemaking mechanisms; • the impact of changes in federal or state laws, or their interpretation, on energy policy and the regulation of utilities and their holding companies; • whether the new wholesale electricity markets in Californiawill continue to function effectively and whether the Utility can successfully implement “dynamic pricing” for its electricity customers; • how the CPUC administers the conditions imposed on PG&E Corporation when it became the Utility’s holding company; • the extent to which PG&E Corporation or the Utility incurs costs and liabilities in connection with litigation that are not recoverable through rates, from insurance, or from other third parties; • the ability of PG&E Corporation, the Utility, and counterparties to access capital markets and other sources of credit in a timely manner on acceptable terms; • the impact of environmental laws and regulations and the costs of compliance and remediation; • the effect of municipalization, direct access, community choice aggregation, or other forms of bypass; • the outcome of federal or state tax audits and the impact of changes in federal or state tax laws, policies, or regulations; and • other factors and risks discussed in PG&E Corporation’s and the Utility’s 2009 Annual Report on Form 10-K and other reports filed with the Securities and Exchange Commission. Cautionary Language Regarding Forward-Looking Statements 3 Vision & Values 4 PCG Investment Case Excellent service at reasonable cost Constructive regulatory environment Investment in infrastructure- providing solid, regulated growth Clean generation and world-class energy efficiency programs Stable capital structure and return Reliable, growing dividend 5 Regulatory Environment • Gas Transmission & Storage • Transmission Owner Case • General Rate Case Key Regulatory Cases 6 2011 Gas Transmission and Storage Rate Case Sets revenue requirements, rates, terms and conditions for PG&E’s Gas Transmission and Storage services for 2011 - 2014 Revenue Requirement Request: $529M $67M increase over 2010 revenue requirement $235M Capital Expenditures Allows for upgrades to backbone transmission, local transmission, and storage facilities, and maintenance of equipment Proposed attrition mechanism similar to General Rate Case Final decision requested by Q4 2010 7 Sets revenue requirements for PG&E’s Electric Transmission business in 2010-2011 Original Revenue Requirement Request: $946 million $800M Capital Expenditures All-Party Settlement reached in March, 2010: $875 million Adds additional transmission capacity and performance of maintenance and replacement work on our substations improving overall reliability of our system FERC TO12 Filing 8 2011 General Rate Case Sets revenue requirements for Gas and Electric Distribution and Electric Generation businesses for 2011 - 2013 Revenue Requirement Request: $6.7B $1.048 billion increase $2.7B average capital expenditures per year Allows for necessary investments in energy infrastructure to deliver energy safely and reliably to customers Key capital projects will focus on: •replacement of gas and electric systems that are at or near the end of their useful lives •replacement of aging generation infrastructure, hydro relicensing requirements •replacement of aging fleet, buildings and IT systems 9 Filing includes a flexible attrition mechanism adjusting for: •labor cost adjustments •materials and services adjustments •capital related adjustments •other adjustments, such as changes in franchise, payroll or other taxes Attrition revenues are currently forecasted to be $275M and $343M in 2012 and 2013 Items not included in the 2011 GRC: •SmartMeterTM and SmartMeterTM Upgrade programs •PV Project, Cornerstone, Manzana, Diablo Relicensing June - July August November Hearings Opening and Reply Briefs Proposed Decision New Rates in Effect Jan 1 2011 2011 General Rate Case December Final Decision 10 10 Capital Expenditure Outlook Low Case$4.0B Low Case$4.0B High Case$4.6B High Case$4.6B Low Case$3.2B Low Case$3.2B High Case$5.3B High Case$5.3B Low High $3.9B Cap Ex Forecast ($B) Cap Ex Forecast ($B) Actual Low High CapEx ranges have not been updated for recent developments in the Solar PV project. 11 Rate Base and CWIP 2009 Actual Rate Base Low Case$21.4B High Case$21.3B Rate Base Low Case$21.4B High Case$21.3B Rate Base Low Case$24.0B High Case$24.4B Rate Base Low Case$24.0B High Case$24.4B Weighted Average Rate Base* and Construction Work in Progress ($B) Low High Low High Construction Work In Progress (CWIP) Construction Work In Progress (CWIP) B Rate Base + CWIP Low Case$23.7B High Case$23.6B Rate Base + CWIP Low Case$23.7B High Case$23.6B Rate Base Rate Base Rate Base + CWIP Low Case$25.7B High Case$26.7B Rate Base + CWIP Low Case$25.7B High Case$26.7B *Projected 2010-2011 rate base is not adjusted for the impact of the carrying cost credit that results from the second series of the Energy Recovery Bonds.Earnings will be reduced by an amount equal to the deferred tax balance associated with the Energy Recovery Bonds regulatory asset, multiplied by the Utility's equity ratio and by its equity return.This rate base offset carrying cost declines to zero when the taxes are fully paid in 2012. Rate Base:$19.8B Rate Base + CWIP: $21.6B Rate Base:$19.8B Rate Base + CWIP: $21.6B Rate Base forecast ranges have not been updated for recent developments in the Solar PV project 12 EPS Guidance Actual Low Low High High Low Low High High Earnings per Share from Operations* Earnings per Share from Operations* Actual * Reg G reconciliation to GAAP for 2008 and 2009 EPS from Operations, and 2010-2uidance available in Appendix and at www.pge-corp.com 13 PG&E is sensitive to customer needs - Historic trend in prices - Current comparisons - Plan to restructure residential electric tiers Excellent Service / Reasonable Cost 14 CPI Public Purpose Program & Other Transmission & Distribution Generation Residential Avg. Electric Rate 15 Residential Avg. Gas Rate Procurement includes: Gas Supply, Transport to CA Border, Backbone Transmission and Storage Transportation includes: Distribution, Local Transmission, SmartMeter, Solar Programs and Balancing Accounts 93 94 95 96 97 98 99 00 01 02 03 04 05 06 07 08 09 10 11 CPI Procurement Transportation 16 Source: Edison Electric Institute, Statistical Yearbook, Year 2008 17 Source: American Gas Association, Gas Facts, Year 2008 18 Proposed Summer Rate Relief Reduce overall rates by $400M, about 3%, effective June 1, 2010 Collapse Tiers 4 and 5 into one tier and substantially reduce the rates, and moderately increase Tier 3 19 GRC Phase 2 - Residential Rate Design Collapse Tiers 3, 4 and 5 into a single Tier 3 20 PCG Investment Case Excellent service at reasonable cost Constructive regulatory environment Investment in infrastructure- providing solid, regulated growth Clean generation and world-class energy efficiency programs Stable capital structure and return Reliable, growing dividend ® Appendix 22 Key Regulatory Proceedings 23 Cost of Capital 52% Equity Level·11.35% ROE·Adjustment Mechanism •Decided separately from General Rate Case •Current terms in place until 2013 • Triggers change to ROE if average Moody’s Utility (A or Baa) bond yield index over a 12 month period moves up or down by 100 basis points over benchmarks. • 12 month period is October through the following September (i.e. October 2009 through September 2010). Mechanism 24 GUIDANCE REFLECTS: Capital expenditures consistent with low and high case ranges Utility earns ROE of at least 11.35% Ratemaking capital structure maintained at 52% equity CEE incentives and tax cash flow consistent with high and low case ranges Resolution of FERC generator claims in 2011 results in financing needs partially in 2011 (low case) or entirely in 2012 and beyond (high case) Financial Assumptions: 2010-2011 25 2009 EPS - Reg G Reconciliation (1) Earnings per share from operations is a non-GAAP measure. This non-GAAP measure is used because it allows investors to compare the core underlying financial performance from one period to another, exclusive of items that do not reflect the normal course of operations. (2) Items impacting comparability reconcile earnings from operations with consolidated net income as reported in accordance with GAAP. (3) For the twelve months ended December 31, 2009, PG&E Corporation recognized $66 million, after-tax, for the interest and state tax benefit associated with a federal tax refund, for 1998 and 1999. (5) For the twelve months ended December 31, 2009, PG&E Corporation incurred $59 million, after-tax of costs to perform accelerated system-wide natural gas integrity surveys and associated remedial work. (4) For the twelve months ended December 31, 2009, PG&E Corporation recognized $28 million, after-tax, related to the CPUC's authorization to recover costs previously incurred in connection with the Utility’s hydroelectric generation facilities. (6) For thetwelve months ended December 31, 2009, PG&E Corporation accrued $38 million, after-tax of severance costs related to the elimination of approximately 2% percent of the Utility’s workforce. 26 EPS Guidance - Reg G Reconciliation (1) Earnings per share from operations is a non-GAAP measure.This non-GAAP measure is used because it allows investors to compare the core underlying financial performance from one period to another, exclusive of items that do not reflect the normal course of operations. (2) Items impacting comparability reconcile earnings from operations with consolidated net income as reported in accordance with GAAP. (3) Costs related to Proposition 16 - The Taxpayers' Right to Vote Act (4) Reduction in the deferred tax asset corresponding to the loss of tax deductibility of Medicare Part D federal subsidies.
